FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER GIL-ORTIZ, AKA                       No. 13-71667
Christopher Alain Gil, AKA Joel
Martinez-Acevedo,                                Agency No. A200-963-394

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Christopher Gil-Ortiz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of a continuance, and denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to remand based on a claim of ineffective assistance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and a

motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005),

and review de novo constitutional claims and questions of law, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Gil-Ortiz’s motion for a continuance to seek post-conviction relief in state court,

where Gil-Ortiz failed to demonstrate good cause for a continuance. See Singh v.

Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[A]n IJ ‘may grant a motion for

continuance for good cause shown.’” (quoting 8 C.F.R. § 1003.29 )). Gil-Ortiz

conceded removability, he was ineligible for the relief sought, and collateral

post-conviction relief remained a merely speculative possibility at the time of his

final hearing. See id. (“[T]he IJ [is] not required to grant a continuance based on . .

. speculations.”); see also Sandoval-Luna, 526 F.3d at 1247 (rejecting a challenge

to an IJ’s denial of a continuance where “no relief was then immediately

available”).

      The agency applied the correct legal standard to Gil-Ortiz’s request for a

continuance where it invoked the applicable “good cause” legal standard and cited


                                           2                                     13-71667
pertinent legal authorities. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th

Cir. 2009) (concluding that “the IJ applied the correct legal standard” in a case

where “the IJ expressly cited and applied [relevant case law] in rendering its

decision, which is all our review requires”).

      The BIA did not abuse its discretion in denying the motion to remand where

Gil-Ortiz failed to establish prejudice from the alleged ineffective assistance of

counsel. See Mohammed, 400 F.3d at 793 (to prevail on an ineffective assistance

of counsel claim, petitioner must demonstrate that he was prejudiced by counsel’s

performance). Contrary to Gil-Ortiz’s assertions, the BIA did not rely on his

failure to comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), in

determining that he failed to establish a claim of ineffective assistance.

      PETITION FOR REVIEW DENIED.




                                           3                                     13-71667